DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/15/2021 has been entered.
Terminal Disclaimer
The terminal disclaimer filed on 10/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/160,092 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Newly submitted claims 17 and 19 (claim 17 has been completed altered, thus being viewed as a “new” claim) directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 17 has been amended to recite “said plurality of passages in said lower link are notches configured to slidably engage said prongs” wherein this is now referring to a not previously examined Species shown in Figure 22. Claim 13 from which claim 17 depends recites these “plurality of passages” wherein “passage” is a “a way of exit or entrance : a road, path, channel, or course by which something passes” according to Merriam Webster [https://www.merriam-webster.com/dictionary/passage] and in the current disclosure this represents the embodiments such as that seen in Figure 19 wherein the holes 138 in the lower .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 17 and 19 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of Claims
Claim(s) 1-20 is/are pending of which Claim(s) 1 and 11 is/are presented in independent form. Claims 17 and 19 are withdrawn.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Previous 112a/112b in regards to the “plurality of protrusions” have been withdrawn.

Response to Arguments
First Argument:
	Applicant asserts that Turconi does not provide any “repeatability” provided by the design of the device (Remarks Pages 5-7).
	Examiner’s Response:
10/15/2021 have been fully considered but they are not persuasive. The amended language of claim 11 recites that the removable attachment must be configured to “positively and repeatably” locate the location between the two parts. As described in the rejection below, as claimed the hooking means 17’ and 19 of Turconi implicitly permit repeatability. Applicant’s arguments take a narrow approach to this added term of “repeatability” that actually has much broader interpretations than argued in their Remarks, where “repeatability” only requires the ability to repeat the process of attachment which is inherent in the functionality of hook and loop material provide by Turconi.
Second Argument:
	Applicant asserts that Schwenn lacks “guidance for ensuring that the brace is restored to the same position it previously occupied” (Remarks Pages 13-14).
	Examiner’s Response:
	Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. As seen in Figures 6-7 of Schwenn, the anchor plates 60/70, brackets 102/106, links 98/100, and caps 110 all have holes to enable alignment of the screws/fasteners 104/108 thereby enabling guidance to restore the brace to its previous position if disassembled. 
Third Argument:
	Applicant discusses the amended claim language of claims 17 and 19 in regards a second and different embodiment of Figure 22 (Remarks Pages 18-20). 
	Examiner’s Response:
	Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. As discussed above, the amended claim language of claims 17 and 19 are found to be drawn towards a non-previously claimed invention/Species as such causing these claims to be withdrawn due to election by original presentation.
Fourth Argument:

	Examiner’s Response:
	Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. In regards to the amended language providing structure between the “captive nut” and the “plurality of protrusions” a new prior art of Lehneis is relied on below and the interpretation of Turconi and Schwenn has been altered thus making these arguments moot.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 has been amended to recite “said waist panel configured to allow said upper link to slide laterally into a fixed engagement with said waist panel” and “said 
Claims 2-10 rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Kloecker (US 20100042026 A1).
Regarding claim 1, Turconi discloses a hip orthotic configured to attach to a user's lateral waist, hip, and lateral thigh (See Figure 6C wherein the orthotic is attached at the lateral waist, hip, and lateral thigh) comprising: 
(a) a waist panel (See Annotated Figure 3) configured to lie over said user’s lateral waist (See Figure 6C according to Annotated Figure 3 wherein this waist panel lies over the user’s lateral waist); 
(b) a thigh panel (See Annotated Figure 3) configured to lie over said user’s lateral thigh (See Figure 6C according to Annotated Figure 3 wherein this thigh panel lies over the user’s lateral thigh); 
(c) a central web between said waist panel and said thigh panel (See Annotated Figure 3) configured to lie over said user’s hip (See Figure 6C in accordance with Annotated Figure 3 wherein this central web lies over the user’s hip), said waist panel, thigh panel, and central web in combination forming a panel assembly 10 (See Annotated Figure 3); 
 (d) a waist strap 14a configured to encircle said waist of said user and secure said waist panel to said user (see [0036]); 
(e) an upper thigh strap 14b configured to encircle said thigh of said user and secure said thigh panel to said user (see [0036]);
(g) a brace assembly 18’ (articulated rod 18’) (see [0038]), including, 
(i) an upper link (See Annotated Figure 6C),  
(ii) a lower link (See Annotated Figure 6C),  
(iii) a pivot mechanism between said upper link and said lower link (See Annotated Figure 6C, see [0038] wherein articulated rod 18’ means this is a pivot, see https://www.merriam-webster.com/dictionary/articulated); 
(h) a removable attachment between said upper link and said waist panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23U has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the waist panel area) 
(i) a removable attachment between said lower link and said thigh panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23L has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the thigh panel area) configured to configured to allow said lower link (See Annotated Figure 6C) to slide laterally into a fixed engagement with said thigh panel (See Annotated Figure 3) (See Annotated Figures 6C and Figure 3 wherein the lower link herein can be slid onto the thigh panel on to the onto the “side” of the user thus being lateral in order to make the hook and loop connection between hooking means 19 (Figure 5 and [0031]) and hooking means 17’ (Figure 3 and [0027]) to fixedly engage them together therein) and thereby positively locate said lower link with respect to said thigh panel (See Annotated Figure 6C, wherein the lower link is located in respect to the thigh panel).
For note, Turconi discloses that the hip brace 10 (panel assembly) has the function of treating post-surgical edema (see [0008]).
Turconi does not disclose (f) said panel assembly including an inflatable air bladder extending through said waist panel, said thigh panel, and said central web configured to allow said user to selectively inflate and deflate said air bladder in order to regulate a pressure applied by said panel assembly to said user’s said lateral waist, said lateral thigh, and said hip.

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly 10 of Turconi (see Figure 3) to be entirely provided with the segmented inflatable bladder 4 of the garment G3 of Kloecker (thus causing the entire panel assembly to have an inflatable bladder 4) to further treat edema in the waist, thigh, and hip of the user (See Kloecker [0108]).

    PNG
    media_image1.png
    517
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    713
    media_image2.png
    Greyscale

Regarding claim 11, Turconi discloses a hip orthotic configured to attach to a user's lateral waist, hip, and lateral thigh (See Figure 6C wherein the orthotic is attached at the lateral waist, hip, and lateral thigh) comprising: 
(a) a panel assembly 10 (See Annotated Figure 3), including, 
(i) a waist panel (See Annotated Figure 3) configured to lie over said user’s lateral waist (See Figure 6C according to Annotated Figure 3 wherein this waist panel lies over the user’s lateral waist);  
(ii) a thigh panel (See Annotated Figure 3) configured to lie over said user’s lateral thigh (See Figure 6C according to Annotated Figure 3 wherein this thigh panel lies over the user’s lateral thigh); 


(iv) a waist strap 14a configured to encircle said waist of said user and secure said waist panel to said user (see [0036]); 
(v) an upper thigh strap 14b configured to encircle said thigh of said user and secure said thigh panel to said user (see [0036]);
(b) a brace assembly 18’ (articulated rod 18’) (see [0038]), including, 
(i) an upper link (See Annotated Figure 6C),  
(ii) a lower link (See Annotated Figure 6C),  
(iii) a pivot mechanism between said upper link and said lower link (See Annotated Figure 6C, see [0038] wherein articulated rod 18’ means this is a pivot, see https://www.merriam-webster.com/dictionary/articulated); 
(c) a removable attachment between said upper link and said waist panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23U has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the waist panel area) configured to positively and repeatably (hook and loop is implicitly a “repeatable” method of attachment) locate said upper link with respect to said waist panel upon attachment of said upper link to said waist panel (See Annotated Figure 6C, wherein the upper link is located in respect to the waist panel in a repeatable fashion because of the quick hooking means 17 and 19); 
(d) a removable attachment between said lower link and said thigh panel (See Annotated Figure 3 and Figure 6C, wherein the buckle 23L has quick hooking means 19 [0031] which attach to hooking means 17’ [0027, 0025] which is located partly in the thigh panel area) configured to positively locate and repeatably (hook and loop is implicitly a “repeatable” method of attachment) said lower link with respect to said thigh panel upon attachment of said lower link 
For note, Turconi discloses that the hip brace/panel assembly 10 has the function of treating post-surgical edema (see [0008]).
Turconi does not disclose (vi) said panel assembly including an inflatable air bladder extending through said waist panel, said thigh panel, and said central web configured to allow said user to selectively inflate and deflate said air bladder in order to regulate a pressure applied by said panel assembly to said user’s said lateral waist, said lateral thigh, and said hip.
However, Kloecker teaches an analogous waist/hip/thigh garment G3 (See Figure 7, also device is further analogous in having a similar shape as Turconi) for treating edema in the hip, thigh, and waist (see [0108]) (wherein the garment G3 is of the same construction as the garments G2 and G1 of Figures 3-8) wherein this garment of Kloecker contains an inflatable bladder 4 (segments pockets of inflatable air 4 [0100]) which is configured to allow said user to selectively inflate and deflate said air bladder 4 in order to regulate a pressure applied to the waist, thigh, and hip (see [0101, 0106] valves 10 permit the user to selectively deflate and inflate the inflatable bladders 4).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly 10 of Turconi (see Figure 3) to be entirely provided with the segmented inflatable bladder 4 of the garment G3 of Kloecker (thus causing the entire panel assembly to have an inflatable bladder 4) to further treat edema in the waist, thigh, and hip of the user (See Kloecker [0108]).
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Kloecker (US 20100042026 A1) in view of Jacobs (US 20190298565 A1).
Regarding claim 2, Turconi in view of Kloecker discloses the invention of claim 1 above.

Also Turconi further discloses the gel bag may be placed into an inner side pocket 25 [0032].
As combined, Turconi does not disclose: wherein said panel assembly has an inward facing side with a loop covering; the thermal transfer bag configured to attach to said loop covering on said inward facing side of said panel assembly, said thermal transfer bag including an outward facing surface having a hook panel configured to engage said loop covering on said inward facing side of said panel assembly.
However, Jacobs teaches an analogous thermal transfer bag 110 (See Figure 4, [0025]) placed on the interior side of an analogous panel assembly 10 wherein the inner side of the panel assembly is provided with loop material [0025] to function with hook material on the outward facing surface of the thermal bag 110 [0029-0030] wherein this allows the thermal bag 110 to be repositioned easily to a desired body area [0008].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly (See Annotated Figure 3) and thermal bag (cryotherapeutic gel bag [0032]) of Turconi to have accompanying hook and loop material (inner side of panel assembly provided with loop material, outward facing side of thermal bag with hook material) as taught by Jacobs as this is an alternative way of providing a removable thermal bag (wherein Jacobs discloses the thermal bag being able to removably placed into a pocket 25 [0032]) that provides the user with the ability to position the thermal therapy to a desired position (Jacobs [0008]).
As combined, Turconi still does not disclose the thermal transfer bag having an inward facing surface covered in a soft and compliant fabric.

Regarding claim 12, Turconi discloses the invention of claim 11 above.
Turconi discloses a thermal transfer bag (cryotherapeutic gel bag [0032]) including a sealed interior volume (gel bag [0032] means there is a sealed interior volume) containing a heat transfer media (cooling gel [0032] wherein this is heat transfer media as a gel bag cooling element causes heat transfer into the bag).
Also Turconi further discloses the gel bag may be placed into an inner side pocket 25 [0032].
As combined, Turconi does not disclose: wherein said panel assembly has an inward facing side with a loop covering; the thermal transfer bag configured to attach to said loop covering on said inward facing side of said panel assembly, said thermal transfer bag including an outward facing surface having a hook panel configured to engage said loop covering on said inward facing side of said panel assembly.
However, Jacobs teaches an analogous thermal transfer bag 110 (See Figure 4, [0025]) placed on the interior side of an analogous panel assembly 10 wherein the inner side of the panel assembly is provided with loop material [0025] to function with hook material on the outward facing surface of the thermal bag 110 [0029-0030] wherein this allows the thermal bag 110 to be repositioned easily to a desired body area [0008].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the panel assembly (See 
As combined, Turconi still does not disclose the thermal transfer bag having an inward facing surface covered in a soft and compliant fabric.
However, Turconi discloses that the entire side portion 13 where the pocket 25 is located (See Figure 3) is made of soft and flexible (compliant) fabric [0023], and as in the original version (prior to combination) the thermal bag is meant to be contained in the pocket 25 [0032] such that there is a layer of the soft and compliant fabric between the body and the thermal bag; therefore, when making the combination of Turconi and Jacobs above it would have been obvious to make the inward (skin) facing side of the thermal bag of Turconi be made of the soft and compliant fabric to keep this functionality/relationship of Turconi consistent.
Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Kloecker (US 20100042026 A1) in view of Schwenn (US 20050283102 A1) in view of Lehneis (US 3732861 A).
Regarding claim 3 and 7, Turconi in view of Kloecker discloses the invention of claim 1 above (rejecting claim limitations of 3 and 7 combined).
Turconi discloses (a) a lower panel 23L (L for lower buckle 23) attached to said thigh panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23L attaches to the thigh panel with hooking means 19).
 Turconi does not disclose said removable attachment between said lower link and said lower panel comprises: (a) a plurality of captive nuts, and (b) a plurality of threaded fasteners passed through said passages in said lower link and into said captive nuts in said lower panel; 
However, Schwenn teaches an analogous hip brace (see Figures 1-2) with an analogous lower link 100 (See Figure 3) and analogous lower panel 70 (See Figure 7, anchor plate 70 [0054]) and an analogous thigh panel 64 (see [0054] and Figure 3) wherein the lower panel 70 and lower link 100 are connected by removable attachment through the use of threaded fasteners 108 [0016, 0058] (where these are screws, see Figure 7, which create removable attachment, see [0057]) in order to facilitate the usage of slots 101 (which are a plurality of passages as they enable an object to pass through) in the lower link 100 for adjustable connection [0056], and wherein said lower panel 70 is configured to remain with said thigh panel 64 when said lower link 100 is detached from said thigh panel 64 (See Figure 7, wherein the thigh panel 64 encloses the lower panel 70 thus when the fasteners 108 are removed and the lower link 100 is detached, then the lower panel 70 will still be enclosed in the thigh panel 64), the fasteners 108 go into captive nuts (threaded holes) in said lower panel 70 (see [0016, 0058] and claim 13 of Schwenn wherein the holes provided in the lower panel (anchor) 70 are threaded and wherein “captive nut” means a threaded hole in a larger object, as such a threaded hole can be interpreted as an embedded nut).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the lower link (See Annotated Figure 6C), lower panel 23L, and the thigh panel (See Annotated Figure 3) structure/relationship of Turconi as combined to be that the removable attachment structure of Schwenn of the lower link 100, thigh panel 64, and lower panel 70 in order to facilitate the usage of slots 101 in the lower link 100 for adjustable connection for the brace (See Schwenn [0056]).
Turconi in view of Schwenn does not disclose wherein (b) wherein said removable attachment between said lower link and said lower panel is a plurality of protrusions extending 
However, Lehneis teaches an analogous nut 54 (See Figures 1 and 3, and Col. 3 line 57 – Col. 4 line 2, wherein this is a cap 54 with a threaded sleeve 52) wherein the nut 54 is analogously inwardly placed such that there is a protrusion 52 extending outwardly therefrom from the nut 54 and also outwardly therefrom analogous panel 36 (See Figures 1 and 3) to form a removable attachment between the panel 36 and analogous link 10b via an analogous screw/fastener 56 and nut 54 (Col. 3 line 57 – Col. 4 line 2) to be a close-sliding fit within a passage 62 (opening with entrance and exit enabling passing) in the link 10b (See Figure 1 and 3) (Col. 4 lines 3-14), a portion of each of said nut 54 comprising a protrusion 52 (See Figure 1), wherein the protrusion 52 provides an extended threaded area for engagement with screw 56 all the way through the passage 62 (See Figure 3) allowing a further increased amount of securement between the nut 54 and screw 56.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of captive nuts of Turconi as modified by Schwenn to have comprised a protrusion 52 (and thus a plurality of protrusions) as taught by Lehneis (Col. 3 line 57-Col. 4 line 14) that extends outwardly from their panel to engage with the passages 101 in the lower link 100 wherein the protrusion 52 provides an extended threaded area for engagement with for fasteners entirely through the passage (See Figure 3 of Lehneis) allowing a further increased amount of securement between a nut and screw connection thus making the connection more stable between the panel and link.
Regarding claims 4 and 8, Turconi in view of Kloecker discloses the invention of claim 1 above (rejecting claim limitations of 4 and 8 combined).
Turconi discloses (a) an upper panel 23U (U for lower buckle 23) attached to said waist panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23U attaches to the waist panel with hooking means 19).

However, Schwenn teaches an analogous hip brace (see Figures 1-2) with an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of a plurality of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], and wherein said upper panel 61 is configured to remain with said waist panel 65 when said upper link 98 is detached from said waist panel 65 (See Figure 6, wherein the waist panel 65 encloses the upper panel 61 thus when the fasteners 104 are removed and the upper link 98 is detached, then the upper panel 61 will still be enclosed in the waist panel 65), the fasteners 104 go into captive nuts (threaded holes) in said upper panel 61 (see [0016] and claim 13 of Schwenn wherein the holes provided in the upper panel (anchor) 61 are threaded and wherein “captive nut” means a threaded hole in a larger object, as such a threaded hole can be interpreted as an embedded nut).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper panel 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi as combined to be that the removable attachment structure of Schwenn of the upper link 99, waist panel 65, and upper panel 61 in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection for the brace (See Schwenn [0056]).

However, Lehneis teaches an analogous nut 54 (See Figures 1 and 3, and Col. 3 line 57 – Col. 4 line 2, wherein this is a cap 54 with a threaded sleeve 52) wherein the nut 54 is analogously inwardly placed such that there is a protrusion 52 extending outwardly therefrom from the nut 54 and also outwardly therefrom analogous panel 36 (See Figures 1 and 3) to form a removable attachment between the panel 36 and analogous link 10b via an analogous screw/fastener 56 and nut 54 (Col. 3 line 57 – Col. 4 line 2) to be a close-sliding fit within a passage 62 (opening with entrance and exit enabling passing) in the link 10b (See Figure 1 and 3) (Col. 4 lines 3-14), a portion of each of said nut 54 comprising a protrusion 52 (See Figure 1), wherein the protrusion 52 provides an extended threaded area for engagement with screw 56 all the way through the passage 62 (See Figure 3) allowing a further increased amount of securement between the nut 54 and screw 56.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plurality of captive nuts of Turconi as modified by Schwenn to have comprised a protrusion 52 (and thus a plurality of protrusions) as taught by Lehneis (Col. 3 line 57-Col. 4 line 14) that extends outwardly from their panel to engage with the passages 99 in the upper link 98 wherein the protrusion 52 provides an extended threaded area for engagement with for fasteners entirely through the passage (See Figure 3 of Lehneis) allowing a further increased amount of securement between a nut and screw connection thus making the connection more stable between the panel and link.
Regarding claim 5, Turconi in view of Kloecker in view of Schwenn in view of Lehneis discloses the invention of claim 3 above.

 Turconi does not disclose (b) wherein said removable attachment between said upper link and said waist panel is a plurality of protrusions extending outward from said waist panel configured to be a close sliding fit within a plurality of passages in said upper link; and (c) wherein said upper panel is configured to remain with said waist panel when said upper link is detached from said waist panel.
However, Schwenn further teaches that the analogous hip brace (see Figures 1-2) further comprises an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], wherein these threaded fasteners 104 when in place as seen in Figure 6 are a plurality of protrusions 104 extending outwardly from the waist panel 65 and are configured to be a close sliding fit with a plurality of passages (slots) 99 (See Figure 6 and [0056-0057]), and wherein said upper panel 61 is configured to remain with said waist panel 65 when said upper link 98 is detached from said waist panel 65 (See Figure 6, wherein the waist panel 65 encloses the upper panel 61 thus when the fasteners 104 are removed and the upper link 98 is detached, then the upper panel 61 will still be enclosed in the waist panel 65).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper panel 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi as combined to be that the removable attachment structure of 
Regarding claim 6, Turconi in view of Kloecker in view of Schwenn in view of Lehneis discloses the invention of claim 3 above.
For note, Turconi discloses an upper panel 23U (U for lower buckle 23) attached to said waist panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23U attaches to the waist panel with hooking means 19).
 Turconi does not disclose (a) said removable attachment between said upper link and said upper panel includes an offset bracket; (b) said offset bracket includes an inward-facing side that is slidably connected to said upper panel; (c) said offset bracket includes a plurality of protrusions extending outward from said offset bracket configured to be a close sliding fit within a plurality of passages in said upper link.
However, Schwenn further teaches that the analogous hip brace (see Figures 1-2) further comprises an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], wherein the removable attachment between the upper link 98 and upper panel 61 of Schwenn includes an offset bracket 102 (See Figure 3 and [0057], wherein this offsets the placement of the pivot/hinge), said offset bracket 102 includes an inward-facing side that is slidably connected to said upper panel 61 (see Figure 6, wherein the threaded screw fasteners 104 must be slid through the holes of the bracket 102 (See Figure 5) and the threaded holes of the upper panel 61 (see [0016] and [0057-0058]) thus the screws 104 functioning as slidable connectors to slidably connect 61 and 102), said offset bracket 102 includes these threaded fasteners 104 which when in place as seen in Figure 6 are a plurality of 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper panel 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi as combined to be that the removable attachment structure of Schwenn of the upper link 99, waist panel 65, offset bracket 102, and upper panel 61 in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection for the brace (See Schwenn [0056]) as well as provide for a way to displace the hinge/pivot from the leg to avoid the hinge/pivot from hitting the leg (see Schwenn [0057]).
Regarding claim 9, Turconi in view of Kloecker in view of Schwenn in view of Lehneis discloses the invention of claim 7 above.
Schwenn further teaches wherein said fasteners 108 are configured to remain connected to said lower link 100 when said lower link 100 is removed from said lower panel 70 (See Schwenn Figure 7, wherein when the screws are untightened the lower link 100 may be pulled away from the lower panel 70 wherein the top rounded sides of screws 108 would allow the screws to stay connected to the lower link 100 when held such that the heads of the screws are vertically above the slots).
Regarding claim 10, Turconi in view of Kloecker in view of Schwenn in view of Lehneis discloses the invention of claim 8 above.
Schwenn further teaches wherein said fasteners 104 are configured to remain connected to said upper link 98 when said upper link 98 is removed from said upper panel 61 (See Schwenn Figure 6, wherein when the screws 104 are untightened the upper link 98 may be pulled away from the upper panel 61 wherein the top rounded sides of screws 104 would .
Claims 13-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Turconi (US 20170216076 A1) in view of Kloecker (US 20100042026 A1) in view of Schwenn (US 20050283102 A1).
Regarding claim 13, Turconi in view of Kloecker discloses the invention of claim 11 above.
Turconi discloses (a) a lower panel 23L (L for lower buckle 23) attached to said thigh panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23L attaches to the thigh panel with hooking means 19).
 Turconi does not disclose (b) wherein said removable attachment between said lower link and said thigh panel is a plurality of protrusions extending outward from said thigh panel configured to be a close sliding fit within a plurality of passages in said lower link; and (c) wherein said lower panel is configured to remain with said thigh panel when said lower link is detached from said thigh panel.
However, Schwenn teaches an analogous hip brace (see Figures 1-2) with an analogous lower link 100 (See Figure 3) and analogous lower panel 70 (See Figure 7, anchor plate 70 [0054]) and an analogous thigh panel 64 (see [0054] and Figure 3) wherein the lower panel 70 and lower link 100 are connected by removable attachment through the use of threaded fasteners 108 [0016, 0058] (where these are screws, see Figure 7, which create removable attachment, see [0057]) in order to facilitate the usage of slots in the lower link 100 for adjustable connection [0056], wherein these threaded fasteners 108 when in place as seen in Figure 7 are a plurality of protrusions 108 extending outwardly from the thigh panel 64 and are configured to be a close sliding fit with a plurality of passages (slots) 101 (See Figure 7 and [0056]), and wherein said lower panel 70 is configured to remain with said thigh panel 64 when said lower link 100 is detached from said thigh panel 64 (See Figure 7, wherein the thigh panel 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the lower link (See Annotated Figure 6C), lower panel 23L, and the thigh panel (See Annotated Figure 3) structure/relationship of Turconi as modified by Kloecker to be that the removable attachment structure of Schwenn of the lower link 100, thigh panel 64, and lower panel 70 in order to facilitate the usage of slots in the lower link 100 for adjustable connection for the brace (See Schwenn [0056]).
Regarding claim 14, Turconi in view of Kloecker discloses the invention of claim 11 above.
Turconi discloses (a) an upper panel 23U (U for lower buckle 23) attached to said waist panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23U attaches to the waist panel with hooking means 19).
 Turconi does not disclose (b) wherein said removable attachment between said upper link and said waist panel is a plurality of protrusions extending outward from said waist panel configured to be a close sliding fit within a plurality of passages in said upper link; and (c) wherein said upper panel is configured to remain with said waist panel when said upper link is detached from said waist panel.
However, Schwenn teaches an analogous hip brace (see Figures 1-2) with an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], wherein these threaded fasteners 104 when in place as seen in Figure 6 are a plurality of protrusions 104 extending outwardly from the waist panel 65 and are 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper panel 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi as modified by Kloecker to be that the removable attachment structure of Schwenn of the upper link 99, waist panel 65, and upper panel 61 in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection for the brace (See Schwenn [0056]).
Regarding claim 15, Turconi in view of Kloecker in view of Schwenn discloses the invention of claim 13 above.
Turconi discloses (a) an upper panel 23U (U for lower buckle 23) attached to said waist panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23U attaches to the waist panel with hooking means 19).
 Turconi does not disclose (b) wherein said removable attachment between said upper link and said waist panel is a plurality of protrusions extending outward from said waist panel configured to be a close sliding fit within a plurality of passages in said upper link; and (c) wherein said upper panel is configured to remain with said waist panel when said upper link is detached from said waist panel.
However, Schwenn further teaches that the analogous hip brace (see Figures 1-2) further comprises an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper panel 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi as modified by Kloecker to be that the removable attachment structure of Schwenn of the upper link 99, waist panel 65, and upper panel 61 in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection for the brace (See Schwenn [0056]).
Regarding claim 16, Turconi in view of Kloecker in view of Schwenn discloses the invention of claim 13 above.
For note, Turconi discloses an upper panel 23U (U for lower buckle 23) attached to said waist panel (See Annotated Figure 3 and Figures 5 and 6c and [0031], wherein the buckle 23U attaches to the waist panel with hooking means 19).
 Turconi does not disclose (a) said removable attachment between said upper link and said upper panel includes an offset bracket; (b) said offset bracket includes an inward-facing side that is slidably connected to said upper panel; (c) said offset bracket includes a plurality of 
However, Schwenn further teaches that the analogous hip brace (see Figures 1-2) further comprises an analogous upper link 98 (See Figure 3) and analogous upper panel 61 (See Figure 6, anchor plate 61 [0057]) and an analogous waist panel 65 (see [0057] and Figure 3) wherein the upper panel 61 and upper link 98 are connected by removable attachment through the use of threaded fasteners 104 [0016, 0058] (where these are screws, see Figure 6, which create removable attachment, see [0057]) in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection [0056], wherein the removable attachment between the upper link 98 and upper panel 61 of Schwenn includes an offset bracket 102 (See Figure 3 and [0057], wherein this offsets the placement of the pivot/hinge), said offset bracket 102 includes an inward-facing side that is slidably connected to said upper panel 61 (see Figure 6, wherein the threaded screw fasteners 104 must be slid through the holes of the bracket 102 (See Figure 5) and the threaded holes of the upper panel 61 (see [0016] and [0057-0058]) thus the screws 104 functioning as slidable connectors to slidably connect 61 and 102), said offset bracket 102 includes these threaded fasteners 104 which when in place as seen in Figure 6 are a plurality of protrusions 104 extending outwardly from the offset bracket 102 and are configured to be a close sliding fit with a plurality of passages (slots) 99 (See Figure 6 and [0056-0057]) of the upper link 98.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the upper link (See Annotated Figure 6C), upper panel 23L, and the waist panel (See Annotated Figure 3) structure/relationship of Turconi as modified by Kloecker to be that the removable attachment structure of Schwenn of the upper link 99, waist panel 65, offset bracket 102, and upper panel 61 in order to facilitate the usage of slots 99 in the upper link 98 for adjustable connection for 
Regarding claim 18, Turconi in view of Kloecker in view of Schwenn discloses the invention of claim 14 above.
Schwenn further teaches wherein said removable attachment between said upper link 98 and said upper panel 61 (See Figure 6, see claim 4 modification) comprises a plurality of threaded fasteners 104 (Figure 6 and see [0056-0057], wherein fasteners 104 are screws which are threaded fasteners) (see 112b/112a above, wherein the claim language is interpreted as the fasteners being the same structure as the protrusions) passed through said passages (slots 99) in said upper link 98 (See Figure 6) and the fasteners 104 go into captive nuts (threaded holes) in said upper panel 61 (see [0016] and claim 13 of Schwenn wherein the holes provided in the upper panel (anchor) 61 are threaded and wherein “captive nut” means a threaded hole in a larger object, as such a threaded hole can be interpreted as an embedded nut). 
Regarding claim 20, Turconi in view of Kloecker in view of Schwenn discloses the invention of claim 18 above.
Schwenn further teaches wherein said fasteners 104 are configured to remain connected to said upper link 98 when said upper link 98 is removed from said upper panel 61 (See Schwenn Figure 6, wherein when the screws 104 are untightened the upper link 98 may be pulled away from the upper panel 61 wherein the top rounded sides of screws 104 would allow the screws to stay connected to the upper link 98 when held such that the heads of the screws are vertically above the slots).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/24/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        1/28/2022